Citation Nr: 0032702	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  95-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for bilateral varicose 
veins, rated as 60 percent disabling prior to January 12, 
1998.

2.  Entitlement to an increased rating for varicose veins, 
left leg, rated as 40 percent disabling from January 12, 
1998.

3.  Entitlement to an increased rating for varicose veins, 
right leg, rated as 40 percent disabling from January 12, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from June 1977 to June 1980 
and from September 1981 to October 1983.

This case is on appeal from June 1995 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) New 
Orleans, Louisiana, regional office (RO).  In November 1991 
the veteran filed an informal claim for increased rating for 
bilateral varicose veins that had been rated 60 percent 
disabling since October 1985.  After reviewing VA examination 
reports and evidence that the veteran submitted, the RO 
reduced the rating of bilateral varicose veins to 10 percent.  
The appellant perfected an appeal from the reduction without 
giving up his claim for a higher than 60 percent rating for 
bilateral varicose veins.

In May 1998, the veteran testified by videoconference in a 
hearing before the undersigned, who is the Veterans Law Judge 
assigned to conduct the hearing and decide this appeal.  
38 U.S.C.A. § 7107(c) (West Supp. 2000).

In October 1998, the Board of Veterans' Appeals (Board) found 
that the RO improperly reduced the rating and order the 
rating restored.  The Board also found that the initial claim 
for an increase in the 60 percent rating was still pending.  
The Board remanded the case for the RO to develop and 
adjudicate entitlement to an increased rating.

In December 1998, the RO restored the 60 percent rating back 
to the date of the improper reduction.  VA paid the veteran 
compensation at the 60 percent rate for the time he had been 
improperly paid at a lower rate.

In December 1999, the RO confirmed the 60 percent rating for 
bilateral varicose veins for the period before January 12, 
1998, and awarded separate 40 percent ratings for varicose 
veins of the right and left leg from January 12, 1998, the 
date of the change in the rating criteria.  The RO issued a 
supplemental statement of the case (SSOC) in January 2000.

In July 2000, the veteran disagreed with an April 2000 rating 
decision that denied a total disability rating based on 
individual unemployability (TDIU).  The RO issued a statement 
of the case in August 2000.  As of this writing, the veteran 
has not perfected an appeal, and the time permitted for him 
to perfect an appeal has not passed.  See 38 C.F.R. § 20.302 
(2000).  Whereas there is not a perfected appeal on the 
matter of entitlement to TDIU, the Board takes no action 
regarding that matter.

A remand addressing due process in a claim for clothing 
allowance follows this decision.


FINDINGS OF FACT

1.  The veteran's bilateral varicose veins were rated 60 
percent disabling from October 1985 until January 12, 1998.

2.  Prior to January 12, 1998, 60 percent was maximum rating 
for bilateral varicose veins provided by the VA Schedule for 
Rating Disabilities.

3.  Varicose veins of the left leg are manifested by small 
superficial varicosities on the medial portion of the calf, 
small greater saphenous varicosities above the knee, and 
incompetent valves from the iliac down to the distal tibial 
vein causing discomfort with standing and walking.

4.  Varicose veins of the right leg are manifested by 
multiple small superficial varicosities, deep vein tortuosity 
in the right calf medially, and incompetent valves from the 
iliac down to the distal tibial vein causing discomfort with 
standing and walking.

5.  Evidence does not establish this as an exceptional case 
in which the schedular evaluations are inadequate.


CONCLUSIONS OF LAW

1.  A schedular rating greater than 60 percent for bilateral 
varicose veins is not provided by law prior to January 12, 
1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §  4.104, 
Diagnostic Code 7120 (1997).

2.  The schedular criteria from January 12, 1998, for a 
rating greater than 40 percent for varicose veins of the left 
leg are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.2, 4.10, 4.104 (2000).

3.  The schedular criteria from January 12, 1998, for a 
rating greater than 40 percent for varicose veins of the 
right leg are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.2, 4.10, 4.104 (2000).

4.  The regulatory criteria for submission of the case for 
consideration of an extraschedular rating for varicose veins, 
bilaterally or separately, are not met.  38 C.F.R. 
§ 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Two months after the veteran's separation from service, a VA 
examination revealed bilateral leg varicose veins.  VA 
awarded service connection .

In November 1985, a medical statement from J. Figueroa, M.D., 
reported that the veteran had severe varicosities with 
incompetent valves communicating with the deep venous system 
in the upper third of the left leg.  VA examination revealed 
increased varicose veins bilaterally above the knees with 
incompetent valves and a healed ulcer of the left ankle.  In 
April 1986, the RO increased the veteran's rating to 60 
percent for bilateral varicose veins.

A July 1985 VA hospital report showed the veteran had 
moderately severe varicosities bilaterally, left leg greater 
than right.  On VA hospitalization in March and April 1986, 
he underwent ascending venogram and then vein stripping and 
Linton procedure on the left leg.  Outpatient treatment 
records through November 1988 show follow-up treatment for 
varicose veins, at which time they were assessed as present, 
but not severe.

In November 1990, the veteran sought treatment for what was 
felt to be a rash and hives from an allergic reaction.  In 
August 1991, the veteran sought outpatient care for itching 
of both legs.  Examination revealed a slight rash and many 
mosquito bites.  The impression was allergy.  In September 
1991, the veteran sought outpatient treatment for complaints 
of cramping and tingling in the right lower extremity.  The 
impression was venous insufficiency.  In February 1992, he 
complained of constant tingling and cramping of both feet 
when recumbent, relieved by ambulation.  He reported 
claudication with 1/2 mile of walking.  Examination of pulses 
in the lower extremities found 2+ femoral, 1+ popliteal, 2+ 
deep pedal, and 1+ posterior tibial pulses bilaterally.  The 
impression was varicosity.

On VA examination in January 1994, the examiner reported the 
surgical scars on the left leg and found no obvious varicose 
veins.  The diagnosis was varicose veins, status post-
operative vein stripping, left leg.

On VA examination in March 1994, the examiner noted moderate 
sized varicose veins of the right posterior calf and no 
varicose veins of the left leg.  There were 2+ pulses 
throughout, and the skin of the lower extremities was in good 
condition and warm.  There was no venous insufficiency.  The 
diagnosis was right varicose veins.

In a July 1994 statement, J. Figueroa, M.D., reported that he 
examined the veteran for severe varicosity, localized in the 
left upper medial aspect of the leg.  The veteran complained 
of pain, swelling, and warm skin in the left leg.  
Examination revealed marked varicosity veins with warm skin, 
left leg.  Dr. Figueroa described his findings as similar to 
those of November 1985, perhaps slightly worse because of 1+ 
edema in the lower leg.  A medicine prescription was attached 
to the report.

On VA examination by a vascular surgeon in November 1994, the 
veteran was found to be status post left greater saphenous 
vein stripping without residuals of recurrent varicosities.  
There was no evidence of right greater saphenous vein 
varicosities and no evidence of right or left lesser 
saphenous vein varicosities.  The impression was no 
significant varicosities demonstrated.

On VA outpatient visit in August 1995, the veteran complained 
of shooting pains in his legs.  He continued complaints of 
leg pain in a March 1996 outpatient visit.

In an April 1997 statement, Dr. Figueroa reported on a March 
1997 follow-up examination of the veteran.  He reported it 
was the veteran's third examination by him.  The veteran 
appeared in no acute distress.  The left lower extremity was 
within normal limits.  The right lower extremity had no 
abnormalities of the thigh.  Standing, the medial and upper 
region of the leg, just below the knee, had an area of about 
four by six inches with prominent loops of enlarged veins, 
close together, tender to palpation, with increased 
temperature of the skin.  Prone, elevation of the right leg 
caused some decrease in the size of the engorged veins, which 
rapidly regained their original size with the leg in the 
horizontal position.  The impression was severe varicose 
veins localized in the upper medial aspect of the right leg.  
The doctor advised use of support stockings, avoidance of 
prolonged standing or walking, and possible surgical excision 
of the localized vein lesion.  He opined that the veteran's 
varicose veins appeared to be getting somewhat worse.

The veteran testified at a May 1998 videoconference hearing 
before the undersigned, that he had had no private treatment 
of his leg since 1995.  He described his current condition as 
poor, without much feeling or circulation in his left leg.  
He stated his knees swelled occasionally.  He stated he 
damaged his shoes because he dragged his left foot.  He 
reported he was supposed to elevate his feet daily, which he 
did as often as he could, but it was difficult to do and to 
work.  He reported having medical appointments about every 
six to nine months, but he received no treatment other than 
Tylenol.

In October 1998, the Board remanded this case to the RO for 
further development of evidence.  In December 1998, the RO 
requested the veteran to authorize VA to ask anyone who had 
treated the veteran for varicose veins since 1991 for 
complete treatment records.  The RO informed the veteran of 
the amount of time he had to respond.  The veteran provided 
authorization for Dr. Figueroa to release information; he 
wrote a specific request on the authorization form for the 
doctor to provide all medical records to VA.  In December 
1998, the RO requested Dr. Figueroa to provide his records.

On the authorization for release of medical information, the 
veteran also reported his current physical condition.  He 
stated he could not walk for longer than 30 minutes, and he 
complained of cramps, sometimes severe, with standing.  He 
stated he was offered no treatment but recommendation of 
support stockings and aspirin.

In December 1998, the RO requested all VA medical records for 
the period 1980 to the present.  The VA Medical Center 
returned records from May 1984 to March 1996.

On VA examination in April 1999, the veteran complained of 
calf pain with standing, markedly improved since he began 
wearing external compression garments.  Physical examination 
revealed evidence of incisions at the left groin, left medial 
malleolar and knee areas related to the greater saphenous 
vein stripping.  Examination of the right lower extremity 
showed an approximately 2 cm superficial varicosity distal to 
the knee medially, but otherwise no obvious significant 
varicosities.  The gross inspection was otherwise 
unremarkable with no obvious edema or asymmetry.  The veteran 
had air plethysmography of the lower extremity.  
[Plethysmography is the recording with a plethysmograph of 
the changes in the size of a part as modified by the 
circulation of the blood in it.  Dorland's Illustrated 
Medical Dictionary 1309 (27th ed. 1988).]  Outflow refraction 
was totally normal, indicating no significant intrinsic or 
extrinsic compromise of venous out flow.  Venous filling 
index was normal, indicating no deep valvular incompetency.  
Ejection fraction indicated muscle pump function was normal 
and symmetrical, and residual volume fraction, correlating 
with ambulatory venous pressure, was totally normal.  The 
examiner opined that air plethysmography indicated 
essentially normal lower extremity venous circulation with no 
evidence of significant abnormalities.  There was a small, 2-
cm varicosity on the right calf.  The examiner's impression 
was of no evidence of significant adverse effect of minimal 
varicosities of the right lower extremity, and of having had 
the left superficial varicosities addressed in the previous 
surgery.  Currently, there was no evidence of persistent 
abnormality in that respect.  The overall impression was of 
unremarkable lower extremity venous circulation by all 
parameters indicated by air plethysmography with no evidence 
of compromised venous circulation or evidence of adverse 
effects of minimal varicosities present in the right lower 
extremity.

In November 1999, the veteran was seen in a VA vascular 
laboratory in conjunction with a VA examination.  He 
complained of bilateral lower extremity varicosities with 
pain and swelling with prolonged standing and walking, 100-
yard claudication and nocturnal calf cramping.  The examiner 
noted extensive past vein testing, including air photo 
plethysmography and plethysmographic studies in the past.  
The examiner noted the veteran to be status post-left 
saphenous vein stripping.  The examiner noted that venogram 
and air photo plethysmography examinations were reported as 
without significant findings.  Current physical examination 
showed good color in the lower extremities, warm feet, and 2+ 
palpable pedal pulses bilaterally.  Varicosities were seen 
superficially on the medial calf of the right lower extremity 
as well as some small superficial varicosities seen on the 
left lower extremity on the medial portion of the calf 
extending down into the malleolar area.  There were no 
ulcerated defects or tissue loss, and there was no edema.

Color flow ultrasound imaging showed no evidence of deep vein 
thrombosis of the bilateral lower extremities.  The deep 
veins were easily compressible with excellent color flow 
imaging from the groins through the distal tibial veins 
bilaterally.  There was significant valvular incompetence 
seen in both ilio-femoral and saphenous vein junction areas, 
as well as down into the tibial popliteal peroneal trunk 
region, as well as in the distal tibial veins bilaterally.  
Valsalva and compression maneuvers showed a significant 
reversal of flow of both lower extremities from the iliac 
down to the distal tibia veins bilaterally.  There were 
multiple small superficial varicosities seen, greater on the 
right than on the left.  There was deep vein tortuosity seen 
in the right calf medially, approximately four inches above 
the ankle area.  The lower extremity arterial examination was 
normal.  There was no deep venous thrombosis.  The impression 
was mild bilateral superficial varicosities; no evidence of 
deep venous thrombosis of the lower extremities.

On VA examination on November 1999, the examiner noted that 
the examination of April 1999 was insufficient.  The examiner 
reported review of the veteran's VA claims file, past VA 
examination reports, reports of Dr. Figueroa, and of the 
Board's remand instruction to reconcile prior findings as to 
the severity of the veteran's varicose veins.  The examiner 
noted a qualified vascular technician saw the veteran.

The veteran complained of leg cramps upon going up stairs or 
upon standing for any length of time, relieved somewhat by 
wearing cowboy boots.  He also complained of swelling of the 
lower legs; fear of this inhibited his walking and climbing 
more than a few feet.  The examiner found the veteran's 
weight was 223 pounds, and the veteran reported his normal 
weight as 190 pounds.  The veteran had very muscular, normal 
appearing legs.  There were obvious scars from the previous 
venous ligation and stripping.  He did not have any ankle, 
foot, or lower extremity edema.  There was no evidence of 
venous stasis pigmentation ulceration now or previously.  
Superficial lesser saphenous veins were seen, and in three 
isolated places in this leg, there were tortuous 
varicosities, less than 4 mm in diameter, which could be 
palpated.  Greater saphenous varicosities could be palpated 
in the left leg above the knee, but they were quite small and 
incapable of being measured.  The veteran could walk on heels 
and toes, but complained of discomfort in his calf when 
walking on his toes.  Sensation of the lower legs was normal 
to vibration, light touch, and positional sense.  Pinprick 
was diminished in the distal foot.

Color Doppler showed no evidence of deep venous thrombosis 
bilaterally in the lower extremities.  The veins were easily 
compressible.  Significant valvular incompetence was seen in 
both lower extremities at the iliofemoral saphenous vein 
junctions, the tibia, popliteal and peroneal trunk areas and 
distal tibial veins.  There were multiple superficial 
varicosities seen with the equipment that were not 
appreciated by the examining fingers and eyes.  Those were 
especially apparent in the left lower extremity, and there 
was some deep vein tortuosity seen in the right calf 
medially.  Color flow imaging showed reversal flaw [sic] in 
both lower extremities upon valsalva compression.  The 
examiner stated that this proved the valves were incompetent 
in those areas.  There was a normal arterial examination.

The examiner commented that considerable discomfort on 
standing, walking or climbing would be anticipated with the 
veteran's valvular incompetence, and that use of thigh length 
support hose would permit him to perform most activities.  
With weight loss, his condition would have little effect on 
employability.

Regarding the mandate to reconcile current findings with Dr. 
Figueroa's findings, the examiner commented that there was 
little doubt that the current examination represented the 
veteran's true condition at the current examination.  The 
examiner opined that the testing done previously was not with 
the same machines, but had similar results and did not 
represent any major or significant inconsistency.

In December 1999, the RO issued a supplemental statement of 
the case (SSOC) that noted the request to the veteran seeking 
further information and evidence, identified the records 
submitted by Dr. Figueroa, the VA medical records obtained, 
and the VA examination reports.  The SSOC included the 
regulation providing for the veteran's ultimate 
responsibility to provide evidence in his claim.  The cover 
letter informed the veteran of VA's next action in his case, 
resubmission to the Board, and informed him of his right and 
time limit for submitting further evidence.

In a January 2000 statement, the veteran expressed concern 
about his possible need for a wheel chair.  He reported his 
embarrassment at having to wear support stockings with a 
garter belt.  He reported that he does not and is unable to 
work.  In an August 2000 statement of the case on a matter 
not at issue in this appeal, the RO provided the veteran the 
criteria for extra-schedular ratings of service-connected 
disabilities.


II.  Analysis

Review of the development of this case reveals that VA has 
complied with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) in assisting the 
veteran to develop his claim.  His VA medical records have 
been associated with the file, and he has been accorded 
appropriate and thorough VA examinations, accomplished with 
appropriate testing and review of prior medical records.  
Such private medical records as the veteran has made 
available to VA have been obtained, and the veteran has been 
advised of the non-response of his private doctor to requests 
for more complete records and of his responsibility to assist 
in getting those records.  The Board may proceed to appellate 
review.

When the veteran started his claim for increased rating, VA 
rated disability from varicose veins based on the condition 
of a single leg.  If both legs were involved, the rating was 
based on the worse leg, and at the higher levels of 
disability, an additional 10 percent was added if both legs 
had varicose veins.  The highest rating available for 
varicose veins was 50 percent if there were varicose veins in 
only one leg, and 60 percent if there were varicose veins in 
both legs.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).  While the claim has been pending, VA amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4, 
including the criteria for evaluating cardiovascular 
disorders, effective January 12, 1998.  See 62 Fed. Reg. 
65207 (1997).  The modified rating schedule changed the 
rating criteria for varicose veins under Diagnostic Code 
7120.  The newer criteria provide for a 100 percent rating, 
and that that each leg is rated separately.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2000).  The separate ratings 
are then combined according to the rules for combining 
ratings.  See 38 C.F.R. § 4.25, 4.26 (2000).

VA must apply the version of Diagnostic Code 7120 that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The newer rating criteria may not 
apply, however, prior to the January 12, 1998, effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).

In this case, the newer rating criteria are more beneficial 
to the veteran, because the newer criteria allow separate 
rating of each leg, and the current, separate 40 percent 
ratings result in a 70 percent rating for both legs combined, 
while the older rating criteria only allowed a 60 percent 
rating for both legs.  Compare 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997) with 38 C.F.R. §§ 4.25, 4.26, 4.104, 
Diagnostic Code 7120 (2000).  Thus, the Board will apply the 
newer rating criteria beginning January 12, 1998.


A.  Increased Rating Prior to January 12, 1998

As noted above, the veteran was rated as 60 percent disabled 
by bilateral varicose veins from October 1985 until January 
12, 1998.  Under Diagnostic Code 7120 then in effect, that 
was the maximum rating provided.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  Where a disability is rated at 
the maximum level provided by the diagnostic code under which 
it is rated, a higher rating is available only on an extra-
schedular basis.  See VAOPGCPREC 36-97, citing Johnston v. 
Brown, 10 Vet. App. 80 (1997) (remand for consideration of 
functional loss of range of motion of a wrist due to pain 
inappropriate where rating currently assigned for limitation 
of motion was maximum available under the applied diagnostic 
code).  Thus, the only available basis for an increased 
rating for the appellant's bilateral varicose veins prior to 
January 12, 1998, is extra-schedular.

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity . . . .  To accord 
justice, therefore, to the exceptional 
case where the schedular evaluations are 
found to be inadequate, the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, upon 
field station submission, is authorized 
to approve on the basis of the criteria 
set forth in this paragraph an extra-
schedular evaluation commensurate with 
the average earning capacity impairment 
due exclusively to the service-connected 
disability or disabilities.  The 
governing norm in these exceptional cases 
is: A finding that the case presents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (2000).

Although the Board lacks authority to grant an extraschedular 
evaluation in the first instance, it does have the 
jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
In this case, the veteran reported in January 2000 that he 
could not work because of his varicose veins, thus 
implicating the question of extra-schedular rating in his 
claim.  The record shows that he is, in fact, informed of the 
criteria for extra-schedular rating, and therefore he is not 
prejudiced by the Board's determination on the applicability 
of the regulation to his claim.

A precedent opinion of VA's General Counsel held that (1) the 
Board is required to address the issue of entitlement to an 
extraschedular evaluation only where that issue is expressly 
raised by the claimant or in cases in which there is evidence 
of exceptional or unusual circumstances; (2) when the issue 
arises in the context of a claim for an increased rating, the 
Board has jurisdiction to consider the issue; (3) the Board 
is not precluded from issuing a final decision on the issue 
of increased rating and remanding the extraschedular rating 
issue to the RO; and (4) where the claim for an 
extraschedular evaluation has been raised, but the record 
contains no evidence that would render the claim plausible, 
the Board may, subject to the considerations expressed in 
VAOPGCPREC 16-92 and Bernard v. Brown, determine that 
referral for extraschedular evaluation is not warranted.  See 
VAOPGCPREC 6-96.  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 1991).

The veteran has not reported, and the evidence does not show, 
frequent hospitalization for treatment of varicose veins.  
The outpatient records show complaints and treatment for 
varicose veins that is not so time consuming or disruptive 
that if the veteran were employed it would require marked 
interference with employment to have the amount of treatment 
that he has had.  He has reported his primary treatment as 
wearing support stockings with a garter belt.  While he may 
be embarrassed about wearing support stockings, embarrassment 
is not marked interference with employment.  In sum, there is 
no basis for the Board to remand the matter of extra-
schedular rating of varicose veins for submission to the 
Undersecretary for Benefits or to the Director, Compensation 
and Pension Service.

Whereas there is no permissible higher schedular rating of 
the veteran's varicose veins prior to January 12, 1998, 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997), and the 
veteran has not submitted evidence of extraordinary 
circumstances that warrant action seeking extraschedular 
rating, a rating higher than 60 percent prior to January 12, 
1998, must be denied.


B.  Increased Rating From January 12, 1998

The rating criteria effective January 12, 1998, provide a 40 
percent rating for varicose veins with persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is provided for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating 
requires the following findings attributed to varicose veins: 
Massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7120.  These criteria are 
for a single leg, and are to be applied separately if both 
legs have varicose veins.  Id. NOTE.  The facts of this case 
permit a combined discussion of both legs.

The November 1999 examiner opined that there was not any 
significant difference between the November 1999 VA findings 
and the earlier findings.  This appears to be correct as 
regards both legs.  Comparison of Dr. Figueroa's several 
reports with the rating criteria show none of the criteria of 
the current 40 percent rating are present for either leg.  
The single finding of edema in July 1994 does not satisfy the 
criterion of persistent edema in light of the absence of 
edema on multiple other examinations.  The VA outpatient 
records pertaining to itching and other complaints about the 
skin of the legs do not show eczema; they attribute rashes 
and hives to allergic reaction, not to varicose veins.  As 
the criteria for the current, 40 percent, evaluation have not 
been shown on examination, it is clear that the criteria for 
the 60 percent rating are not met.

Even though Dr. Figueroa opined that the veteran's varicose 
veins were getting worse, his findings do not present a near 
approximation of the criteria for the next higher level for 
either leg.  Consequently, as neither leg more nearly 
approximates the next higher rating criteria, neither may be 
rated at a higher level.  See 38 C.F.R. § 4.7 (2000).

The veteran's testimony of discomfort with walking and 
standing is credible as to the fact of such discomfort, and 
is supported by the November 1999 VA examination findings.  
VA compensation presumes time lost from work and other 
disruption in ordinary life.  38 C.F.R. §§ 4.1, 4.10 (2000).  
The 40 percent rating for each leg is sufficient to 
compensate the veteran for the effects on his ordinary 
activity attributable to such discomfort.

In sum, the preponderance of the evidence is against awarding 
a rating effective January 12, 1998, greater than 40 percent 
for varicose veins of either leg.

An extraschedular rating is not precluded by the potential 
for higher schedular rating.  See VAOPGCPREC 36-97  9.  The 
discussion of extraschedular rating above applies to the 
question of extraschedular rating under the newer rating 
criteria, with the same result.


ORDER

A rating prior to January 12, 1998, of greater than 60 
percent for bilateral varicose veins on a schedular or 
extraschedular basis is denied.

A rating from January 12, 1998, of greater than 40 percent 
for varicose veins of the left leg on a schedular or 
extraschedular basis is denied.

A rating from January 12, 1998, of greater than 40 percent 
for varicose veins of the right leg on a schedular or 
extraschedular basis is denied.


REMAND

In May 2000, the veteran filed a notice of disagreement with 
an April 2000 denial of a clothing allowance.  Due process 
requires the RO to provide him and his representative a 
statement of the case, 38 C.F.R. § 19.26 (2000); Manlincon v. 
West, 12 Vet. App. 238 (1999), so that he may perfect his 
appeal, should he so choose.  See 38 C.F.R. § 20.200 (2000).

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his 
representative a statement of the case on 
the issue of entitlement to a clothing 
allowance, consistent with statute and 
regulation governing the statement of the 
case and notice of appellate rights and 
procedures.

Thereafter, if the veteran perfects an appeal, and subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration, if 
appropriate.  The appellant need take no further action until 
he is further informed.  The purpose of this REMAND is to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

